Title: From Thomas Jefferson to James Monroe, 1 December 1822
From: Jefferson, Thomas
To: Monroe, James


                        
                        
                            Monticello
                            Dec. 1. 22.
                        
                    I thank you, Dear Sir, for the opportunity of reading mr Taylor’s letter, which I now return. news that one can rely on from a country with which we have so little intercourse, and so much mutual interest is doubly grateful. I rejoice to learn that Iturbide’s is a mere usurpation and slenderly supported. altho we have no right to intermeddle with the form of government of other nations yet it is lawful to wish to see no emperors nor kings in our hemisphere, and that Brazil as well as Mexico will homologize with us.The accident to my arm was slight; it is doing well, and free from pain.I thank you sincerely for your favor to Gibson. he is a worthy but unfortunate man. ever & affectionately yours
                        Th: Jefferson